               Case 1:20-mc-00313-SHS Document 6-9 Filed 11/17/20 Page 1 of 6

Luminor Bank AS                                                                           Sagatavots / Issued: 08/10/2019 13:13:47
Reģ. Nr. 11315936
Adrese: Liivalaia 45, 10145, Tallina, Igaunijas Republika,                                                           1. lapa / page
kuras vārdā Latvijas Republikā darbojas Luminor Bank AS Latvijas filiāle
Reģ. Nr. 40203154352
Adrese: Skanstes iela 12, Rīga, LV 1013, Latvijas Republika




                                       K O N T A I Z R A K S T S / ACCOUNT STATEMENT
                                                     12/10/2016 07/10/2019



ZĀMUELE SANTA
Klienta kods / Customer code: P72731




Konts / Account:                          373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                                 Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/        KREDĪTS/
               Citi darījuma             Maksājuma mērķis / Payment details                            Outgoing        Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification        Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction
              Case 1:20-mc-00313-SHS Document 6-9 Filed 11/17/20 Page 2 of 6

                                                                                               Izraksts Nr.: 0000   11. lapa / page
                                                                                               (turpinājums)



Konts / Account:                        1373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                                 Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/        KREDĪTS/
               Citi darījuma             Maksājuma mērķis / Payment details                            Outgoing        Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification        Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction




  14/08/17       18260543             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                  3300.89
   MSC            297461              Pirkums ZIP AVIATION MANH par 12/08/2017. 3,765.00 USD
                                       > 3,300.89 EUR, kurss 0.87673
  14/08/17       18260544             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                  3401.71
   MSC            325271              Pirkums ZIP AVIATION MANH par 13/08/2017. 3,880.00 USD
                                       > 3,401.71 EUR, kurss 0.87673
  17/08/17       18858346             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                   163.12
   MSC            262321              Pirkums OYA par 16/08/2017. 185.00 USD > 163.12 EUR,



  17/08/17       18858348             Karte:     ******6091. Īpašnieks: SANTA ZAMUELE.                      77.51
   MSC            389040              Pirkums CARMEL RANCHO CLEANERS par 16/08/2017.
                                      87.90 USD > 77.51 EUR, kurss 0.88180
              Case 1:20-mc-00313-SHS Document 6-9 Filed 11/17/20 Page 3 of 6

                                                                                               Izraksts Nr.: 0000   19. lapa / page
                                                                                               (turpinājums)



Konts / Account:                        1373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                                 Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/        KREDĪTS/
               Citi darījuma             Maksājuma mērķis / Payment details                            Outgoing        Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification        Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction




  12/12/17       38267011             Karte:     ******6091. Īpašnieks: SANTA ZAMUELE.                    3452.64
   MSC            148617              Pirkums CRUSH WINE & SPIRITS par 11/12/2017. 3,942.78
                                      USD > 3,452.64 EUR, kurss 0.87569
              Case 1:20-mc-00313-SHS Document 6-9 Filed 11/17/20 Page 4 of 6

                                                                                               Izraksts Nr.: 0000   20. lapa / page
                                                                                               (turpinājums)



Konts / Account:                        1373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                                 Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/        KREDĪTS/
               Citi darījuma             Maksājuma mērķis / Payment details                            Outgoing        Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification        Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction



  20/12/17       39796637             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                    90.96
   MSC            519566              Pirkums MACYS MONTEREY par 19/12/2017. 104.00 USD >
                                      90.96 EUR, kurss 0.87462
  20/12/17       39796638             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                   101.76
   MSC            926541              Pirkums VANS #0457 par 19/12/2017. 116.35 USD > 101.76
                                      EUR, kurss 0.87460
  20/12/17       39796639             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                   117.14
   MSC            535001              Pirkums H&M0256 par 19/12/2017. 133.93 USD > 117.14
  21/12/17       39930776             Karte:       ******6091. Īpašnieks: SANTA ZAMUELE.                   378.22
   MSC            682920              Pirkums HOLLISTER # 703 par 19/12/2017




  25/12/17       40428008             Karte:    ******6091. Īpašnieks: SANTA ZAMUELE.                      176.44
   MSC            425751              Pirkums MACYS MONTEREY par 22/12/2017


  25/12/17       40458031             Karte:      ******6091. Īpašnieks: SANTA ZAMUELE.                     99.49
   MSC            191633              Pirkums SSA MONTEREY GIFT & BOOK par 22/12/2017.
                                      114.13 USD > 99.49 EUR, kurss 0.87173
  25/12/17       40458032             Karte:      ******6091. Īpašnieks: SANTA ZAMUELE.                     28.41
   MSC            192973              Pirkums IT'SUGAR CANNERY ROW par 22/12/2017. 32.59
                                      USD > 28.41 EUR, kurss 0.87174
  25/12/17       40458033             Karte:      ******6091. Īpašnieks: SANTA ZAMUELE.                     30.43
   MSC            809826              Pirkums CANDY ROW MONTEREY par 22/12/2017. 34.90
                                      USD > 30.43 EUR, kurss 0.87192
  25/12/17       40458034             Karte:      ******6091. Īpašnieks: SANTA ZAMUELE.                     72.45
   MSC            010298              Pirkums SSA MONTEREY GIFT & BOOK par 22/12/2017.
                                      83.12 USD > 72.45 EUR, kurss 0.87163


  27/12/17       40839887             Karte:      ******6091. Īpašnieks: SANTA ZAMUELE.                   4172.81
   MSC            947106              Pirkums HYATT HGHLND INN GIFTSHOP par 25/12/2017.
                                      4,799.21 USD > 4,172.81 EUR, kurss 0.86948
              Case 1:20-mc-00313-SHS Document 6-9 Filed 11/17/20 Page 5 of 6

                                                                                               Izraksts Nr.: 0000   24. lapa / page
                                                                                               (turpinājums)



Konts / Account:                       51373 EUR
    Reģ.      Darījuma reģ.Nr. /
  datums* /   Reference no.
    Date                                 Maksājumā iesaistītā pretēja puse / Beneficiary or payer      DEBETS/        KREDĪTS/
               Citi darījuma             Maksājuma mērķis / Payment details                            Outgoing        Incoming
  Darījuma    identifikācijas Nr. /
veids / Type Other identification        Maksājuma identifikatori** / Payment identifier**
      of      no.
 transaction




  31/01/18       46464656             Karte:      ******6091. Īpašnieks: SANTA ZAMUELE.                    247.73
   MSC            979456              Pirkums WHOLEFDS MRY 10087 par 30/01/2018. 296.65 USD
                                       > 247.73 EUR, kurss 0.83509




  02/02/18       47053880             Karte:     ******6091. Īpašnieks: SANTA ZAMUELE.                    1669.94
   MSC            247270              Pirkums CRUSH WINE & SPIRITS par 01/02/2018. 2,008.01
                                      USD > 1,669.94 EUR, kurss 0.83164




  05/02/18       47403067             Karte: 499962******6091. Īpašnieks: SANTA ZAMUELE.                   134.17
   MSC            605115              Pirkums Griggs Nursery par 02/02/2018. 161.63 USD > 134.17
                                      EUR, kurss 0.83011
                Case 1:20-mc-00313-SHS Document 6-9 Filed 11/17/20 Page 6 of 6

                                                                                                                      37. lapa / page
                                                                                                                   (turpinājums)


Paskaidrojums par darījumu veidu saīsinājumiem

TRF: Pārvedums
MSC: Cits maksājuma veids
CHG: Komisijas maksa
CSH: Skaidra nauda

* Šajā dokumentā norādītais Reģistrācijas datums apzīmē valutēšanas datumu
attiecīgās naudas summas norakstīšanai vai ieskaitīšanai klienta norēķinu kontā.
Valutēšanas datums karšu kontam ir norādīts Informācijā par karšu kontu.
The Date of registration as specified herein refers to the value date for debiting or
crediting the respective amount from/to the Customer's current account. Value
date for the card account is specified in the card account information.

**
/RFB/ Saņēmēja piešķirtais maksājuma identifikators / Identifier assigned by the Recipient
/ETE/ Maksātāja piešķirtais maksājuma identifikators (End To End ID) / Identifier assigned by the Remitter (End To End ID)
